
	
		II
		110th CONGRESS
		2d Session
		H. R. 7112
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 27
			 (legislative day, September 17), 2008
			Received
		
		AN ACT
		To impose sanctions with respect to Iran,
		  to provide for the divestment of assets in Iran by State and local governments
		  and other entities, and to identify locations of concern with respect to
		  transshipment, reexportation, or diversion of certain sensitive items to Iran.
		  
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2008.
			(a)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Support for diplomatic efforts relating to preventing
				Iran from acquiring nuclear weapons.
					Title I—Sanctions
					Sec. 101. Definitions.
					Sec. 102. Clarification and expansion of
				definitions.
					Sec. 103. Economic sanctions relating to Iran.
					Sec. 104. Liability of parent companies for violations of
				sanctions by foreign subsidiaries.
					Sec. 105. Increased capacity for efforts to combat unlawful or
				terrorist financing.
					Sec. 106. Reporting requirements.
					Sec. 107. Sense of Congress regarding the imposition of
				sanctions on the Central Bank of Iran.
					Sec. 108. Rule of construction.
					Sec. 109. Temporary increase in fee for certain consular
				services.
					Title II—Divestment from certain companies that invest in
				Iran
					Sec. 201. Definitions.
					Sec. 202. Authority of State and local governments to divest
				from certain companies that invest in Iran.
					Sec. 203. Safe harbor for changes of investment policies by
				asset managers.
					Sec. 204. Sense of Congress regarding certain ERISA plan
				investments.
					Title III—Prevention of transshipment, reexportation, or
				diversion of sensitive items to Iran
					Sec. 301. Definitions.
					Sec. 302. Identification of locations of concern with respect
				to transshipment, reexportation, or diversion of certain items to
				Iran.
					Sec. 303. Destinations of Possible Diversion Concern and
				Destinations of Diversion Concern.
					Sec. 304. Report on expanding diversion concern system to
				countries other than Iran.
					Title IV—Effective date; sunset
					Sec. 401. Effective date; sunset.
				
			2.Support for
			 diplomatic efforts relating to preventing Iran from acquiring nuclear
			 weapons
			(a)Support for
			 international diplomatic effortsIt is the sense of the Congress
			 that—
				(1)the United States
			 should use diplomatic and economic means to resolve the Iranian nuclear
			 problem;
				(2)the United States
			 should continue to support efforts in the International Atomic Energy Agency
			 and the United Nations Security Council to bring about an end to Iran’s uranium
			 enrichment program and its nuclear weapons program; and
				(3)(A)United Nations Security
			 Council Resolution 1737 was a useful first step toward pressing Iran to end its
			 nuclear weapons program; and
					(B)in light of Iran’s continued defiance
			 of the international community, the United Nations Security Council should
			 adopt additional measures against Iran, including measures to prohibit
			 investments in Iran’s energy sector.
					(b)Peaceful efforts
			 by the united statesNothing
			 in this Act shall be construed as authorizing the use of force or the use of
			 the United States Armed Forces against Iran.
			ISanctions
			101.DefinitionsIn this title:
				(1)Agricultural
			 commodityThe term agricultural commodity has the
			 meaning given that term in section 102 of the Agricultural Trade Act of 1978 (7
			 U.S.C. 5602).
				(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees has the meaning given that term in section 14(2) of the Iran
			 Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
				(3)Executive
			 agencyThe term executive agency has the meaning
			 given that term in section 4 of the Office of Federal Procurement Policy Act
			 (41 U.S.C. 403).
				(4)Family
			 memberThe term family member means, with respect to
			 an individual, the spouse, children, grandchildren, or parents of the
			 individual.
				(5)Information and
			 informational materialsThe term information and
			 informational materials—
					(A)means information
			 and informational materials described in section 203(b)(3) of the International
			 Emergency Economic Powers Act (50 U.S.C. 1702(b)(3)); and
					(B)does not include
			 information or informational materials—
						(i)the exportation of
			 which is otherwise controlled—
							(I)under section 5 of
			 the Export Administration Act of 1979 (50 U.S.C. App. 2404) (as in effect
			 pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et
			 seq.)); or
							(II)under section 6
			 of that Act (50 U.S.C. App. 2405), to the extent that such controls promote the
			 nonproliferation or antiterrorism policies of the United States; or
							(ii)with respect to
			 which acts are prohibited by chapter 37 of title 18, United States Code.
						(6)InvestmentThe
			 term investment has the meaning given that term in section 14(9)
			 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701
			 note).
				(7)Iranian
			 diplomats and representatives of other government and military or
			 quasi-governmental institutions of IranThe term Iranian
			 diplomats and representatives of other government and military or
			 quasi-governmental institutions of Iran has the meaning given that term
			 in section 14(11) of the Iran Sanctions Act of 1996 (50 U.S.C. 1701
			 note).
				(8)Medical
			 deviceThe term medical device has the meaning given
			 the term device in section 201 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 321).
				(9)MedicineThe
			 term medicine has the meaning given the term drug in
			 section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
				102.Clarification
			 and expansion of definitions
				(a)PersonSection
			 14(13)(B) of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note) is
			 amended—
					(1)by inserting
			 financial institution, insurer, underwriter, guarantor, and any other
			 business organization, including any foreign subsidiary, parent, or affiliate
			 of the foregoing, after trust,; and
					(2)by inserting
			 , such as an export credit agency before the semicolon.
					(b)Petroleum
			 resourcesSection 14(14) of the Iran Sanctions Act of 1996 (50
			 U.S.C. 1701 note) is amended to read as follows:
					
						(14)Petroleum
				resources
							(A)Petroleum
				resourcesThe term
				petroleum resources includes petroleum, petroleum by-products,
				oil or liquefied natural gas, oil or liquefied natural gas tankers, and
				products used to construct or maintain pipelines used to transport oil or
				compressed or liquefied natural gas.
							(B)Petroleum
				by-productsThe term
				petroleum by-products means gasoline, kerosene, distillates,
				propane or butane gas, diesel fuel, residual fuel oil, and other goods
				classified in headings 2709 and 2710 of the Harmonized Tariff Schedule of the
				United
				States.
							.
				(c)Effective
			 dateThe amendments made by this section shall take effect 120
			 days after the date of the enactment of this Act.
				103.Economic
			 sanctions relating to Iran
				(a)In
			 generalNotwithstanding any other provision of law, and in
			 addition to any other sanction in effect, beginning on the date that is 120
			 days after the date of the enactment of this Act, the economic sanctions
			 described in subsection (b) shall apply with respect to Iran.
				(b)SanctionsThe
			 sanctions described in this subsection are the following:
					(1)Prohibition on
			 imports
						(A)In
			 generalExcept as provided in subparagraph (B), no article of
			 Iranian origin may be imported directly or indirectly into the United
			 States.
						(B)ExceptionThe
			 prohibition in subparagraph (A) does not apply to imports from Iran of
			 information and informational materials.
						(2)Prohibition on
			 exports
						(A)In
			 generalExcept as provided in subparagraph (B), no article of
			 United States origin may be exported directly or indirectly to Iran.
						(B)ExceptionsThe
			 prohibition in subparagraph (A) does not apply to exports to Iran of—
							(i)agricultural
			 commodities, food, medicine, or medical devices;
							(ii)articles exported
			 to Iran to provide humanitarian assistance to the people of Iran;
							(iii)information or
			 informational materials; or
							(iv)goods, services,
			 or technologies necessary to ensure the safe operation of commercial passenger
			 aircraft produced in the United States if the exportation of such goods,
			 services, or technologies is approved by the Secretary of the Treasury, in
			 consultation with the Secretary of Commerce, pursuant to regulations for
			 licensing the exportation of such goods, services, or technologies, if
			 appropriate.
							(3)Freezing
			 assets
						(A)In
			 generalAt such time as the
			 United States has access to the names of persons in Iran, including Iranian
			 diplomats and representatives of other government and military or
			 quasi-governmental institutions of Iran, that are determined to be subject to
			 sanctions imposed under the authority of the International Emergency Economic
			 Powers Act (50 U.S.C. 1701 et seq.) or any other provision of law relating to
			 the imposition of sanctions with respect to Iran, the President shall take such
			 action as may be necessary to freeze immediately the funds and other assets
			 belonging to any person so named, and any family members or associates of those
			 persons so named to whom assets or property of those persons so named were
			 transferred on or after January 1, 2008. The action described in the preceding
			 sentence includes requiring any United States financial institution that holds
			 funds and assets of a person so named to report promptly to the Office of
			 Foreign Assets Control information regarding such funds and assets.
						(B)Asset reporting
			 requirementNot later than 14 days after a decision is made to
			 freeze the property or assets of any person under this paragraph, the President
			 shall report the name of such person to the appropriate congressional
			 committees.
						(4)United States
			 Government contractsThe head of an executive agency may not
			 procure, or enter into a contract for the procurement of, any goods or services
			 from a person that meets the criteria for the imposition of sanctions under
			 section 5(a) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C.
			 1701 note).
					(c)WaiverThe
			 President may waive the application of the sanctions described in subsection
			 (b) if the President—
					(1)determines that
			 such a waiver is in the national interest of the United States; and
					(2)submits to the
			 appropriate congressional committees a report describing the reasons for the
			 determination.
					104.Liability of
			 parent companies for violations of sanctions by foreign subsidiaries
				(a)DefinitionsIn
			 this section:
					(1)EntityThe
			 term entity means a partnership, association, trust, joint
			 venture, corporation, or other organization.
					(2)Own or
			 controlThe term own or control means, with respect
			 to an entity—
						(A)to hold more than
			 50 percent of the equity interest by vote or value in the entity;
						(B)to hold a majority
			 of seats on the board of directors of the entity; or
						(C)to otherwise
			 control the actions, policies, or personnel decisions of the entity.
						(3)SubsidiaryThe
			 term subsidiary means an entity that is owned or controlled,
			 directly or indirectly, by a United States person.
					(4)United States
			 personThe term United States person means—
						(A)a natural person
			 who is a citizen, resident, or national of the United States; and
						(B)an entity that is
			 organized under the laws of the United States, any State or territory thereof,
			 or the District of Columbia, if natural persons described in subparagraph (A)
			 own or control the entity.
						(b)In
			 generalA United States person shall be subject to a penalty for
			 a violation of the provisions of Executive Order 12959 (50 U.S.C. 1701 note) or
			 Executive Order 13059 (50 U.S.C. 1701 note), or any other prohibition on
			 transactions with respect to Iran imposed under the authority of the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.),
			 if—
					(1)the President
			 determines that the United States person establishes or maintains a subsidiary
			 outside of the United States for the purpose of circumventing such provisions;
			 and
					(2)that subsidiary
			 engages in an act that, if committed in the United States or by a United States
			 person, would violate such provisions.
					(c)WaiverThe
			 President may waive the application of subsection (b) if the President—
					(1)determines that
			 such a waiver is in the national interest of the United States; and
					(2)submits to the
			 appropriate congressional committees a report describing the reasons for the
			 determination.
					(d)Effective
			 date
					(1)In
			 generalSubsection (b) shall take effect on the date of the
			 enactment of this Act and apply with respect to acts described in subsection
			 (b)(2) that are—
						(A)commenced on or
			 after the date of the enactment of this Act; or
						(B)except as provided
			 in paragraph (2), commenced before such date of enactment, if such acts
			 continue on or after such date of enactment.
						(2)ExceptionSubsection
			 (b) shall not apply with respect to an act described in paragraph (1)(B) by a
			 subsidiary owned or controlled by a United States person if the United States
			 person divests or terminates its business with the subsidiary not later than 90
			 days after such date of enactment.
					105.Increased
			 capacity for efforts to combat unlawful or terrorist financing
				(a)FindingCongress finds that the work of the Office
			 of Terrorism and Financial Intelligence of the Department of the Treasury,
			 which includes the Office of Foreign Assets Control and the Financial Crimes
			 Enforcement Network, is critical to ensuring that the international financial
			 system is not used for purposes of supporting terrorism and developing weapons
			 of mass destruction.
				(b)Authorization of
			 appropriations for Office of Terrorism and Financial IntelligenceThere is authorized to be appropriated to
			 the Secretary of the Treasury for the Office of Terrorism and Financial
			 Intelligence—
					(1)$61,712,000 for fiscal year 2009;
			 and
					(2)such sums as may be necessary for each of
			 fiscal years 2010 and 2011.
					(c)Authorization of
			 appropriations for the Financial Crimes Enforcement
			 NetworkSection 310(d)(1) of title 31, United States Code, is
			 amended by striking such sums as may be necessary for fiscal years 2002,
			 2003, 2004, and 2005 and inserting $91,335,000 for fiscal year
			 2009 and such sums as may be necessary for each of fiscal years 2010 and
			 2011.
				106.Reporting
			 requirements
				(a)Foreign
			 investment in Iran
					(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the President shall submit to the appropriate congressional
			 committees a report on—
						(A)any foreign
			 investments of $20,000,000 or more made in Iran’s energy sector on or after
			 January 1, 2008, and before the date on which the President submits the report;
			 and
						(B)the determination
			 of the President on whether each such investment qualifies as a sanctionable
			 offense under section 5(a) of the Iran Sanctions Act of 1996 (Public Law
			 104–172; 50 U.S.C. 1701 note).
						(2)Subsequent
			 reportsNot later than 1 year after the date of the enactment of
			 this Act, and every 180 days thereafter, the President shall submit to the
			 appropriate congressional committees a report on—
						(A)any foreign
			 investments of $20,000,000 or more made in Iran’s energy sector during the
			 180-day period preceding the submission of the report; and
						(B)the determination
			 of the President on whether each such investment qualifies as a sanctionable
			 offense under section 5(a) of the Iran Sanctions Act of 1996 (Public Law
			 104–172; 50 U.S.C. 1701 note).
						(b)Form of
			 reportsThe reports required under subsection (a) shall be
			 submitted in unclassified form, but may contain a classified annex.
				107.Sense of
			 Congress regarding the imposition of sanctions on the Central Bank of
			 IranCongress urges the
			 President, in the strongest terms, to consider immediately using the authority
			 of the President to impose sanctions on the Central Bank of Iran and any other
			 Iranian bank engaged in proliferation activities or support of terrorist
			 groups.
			108.Rule of
			 constructionNothing in this
			 title shall be construed to affect any provision of title I of the Iran Freedom
			 Support Act (Public Law 109–293; 50 U.S.C. 1701 note).
			109.Temporary increase
			 in fee for certain consular services
				(a)Increase in
			 feeNotwithstanding any other
			 provision of law, not later than 120 days after the date of the enactment of
			 this Act, the Secretary of State shall increase by $1.00 the fee or surcharge
			 assessed under section 140(a) of the Foreign Relations Authorization Act,
			 Fiscal Years 1994 and 1995 (Public Law 103–236; 8 U.S.C. 1351 note) over the
			 amount of such fee or surcharge as of such date for processing machine readable
			 nonimmigrant visas and machine readable combined border crossing identification
			 cards and nonimmigrant visas.
				(b)Deposit of
			 amountsNotwithstanding section 140(a)(2) of the Foreign
			 Relations Authorization Act, Fiscal Years 1994 and 1995, fees collected under
			 the authority of subsection (a) shall be deposited in the Treasury of the
			 United States.
				(c)Duration of
			 increaseThe fee increase authorized under subsection (a) shall
			 terminate on the date that is nine months after the date on which such fee is
			 first collected.
				IIDivestment from
			 certain companies that invest in Iran
			201.DefinitionsIn this title:
				(1)Energy
			 sectorThe term energy sector refers to activities
			 to develop petroleum or natural gas resources or nuclear power.
				(2)Financial
			 institutionThe term financial institution has the
			 meaning given that term in section 14(5) of the Iran Sanctions Act of 1996
			 (Public Law 104–172; 50 U.S.C. 1701 note).
				(3)IranThe
			 term Iran includes any agency or instrumentality of Iran.
				(4)PersonThe term person means—
					(A)a natural person, corporation, company,
			 business association, partnership, society, trust, or any other nongovernmental
			 entity, organization, or group;
					(B)any governmental entity or instrumentality
			 of a government, including a multilateral development institution (as defined
			 in section 1701(c)(3) of the International Financial Institutions Act (22
			 U.S.C. 262r(c)(3))); and
					(C)any successor, subunit, parent company, or
			 subsidiary of any entity described in subparagraph (A) or (B).
					(5)StateThe term State means each of
			 the several States, the District of Columbia, the Commonwealth of Puerto Rico,
			 the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of
			 the Northern Mariana Islands.
				(6)State or local governmentThe term State or local
			 government includes—
					(A)any State and any agency or instrumentality
			 thereof;
					(B)any local government within a State, and
			 any agency or instrumentality thereof;
					(C)any other governmental instrumentality;
			 and
					(D)any public institution of higher education
			 within the meaning of the Higher Education Act of 1965 (20 U.S.C. 1001 et
			 seq.).
					202.Authority of State and local governments to
			 divest from certain companies that invest in Iran
				(a)Sense of CongressIt is the sense of Congress that the United
			 States Government should support the decision of any State or local government
			 to divest from, or to prohibit the investment of assets of the State or local
			 government in, a person that the State or local government determines poses a
			 financial or reputational risk.
				(b)Authority to divestNotwithstanding any other provision of law,
			 a State or local government may adopt and enforce measures that meet the
			 requirements of subsection (d) to divest the assets of the State or local
			 government from, or prohibit investment of the assets of the State or local
			 government in, any person that the State or local government determines, using
			 credible information available to the public, engages in investment activities
			 in Iran described in subsection (c).
				(c)Investment
			 activities describedA person engages in investment activities in
			 Iran described in this subsection if the person—
					(1)has an investment
			 of $20,000,000 or more—
						(A)in the energy
			 sector of Iran; or
						(B)in a person that
			 provides oil or liquified natural gas tankers, or products used to construct or
			 maintain pipelines used to transport oil or liquified natural gas, for the
			 energy sector in Iran; or
						(2)is a financial
			 institution that extends $20,000,000 or more in credit to another person, for
			 45 days or more, if that person will use the credit to invest in the energy
			 sector in Iran.
					(d)RequirementsThe requirements referred to in subsection
			 (b) that a measure taken by a State or local government must meet are the
			 following:
					(1)NoticeThe State or local government shall provide
			 written notice to each person to which a measure is to be applied.
					(2)TimingThe measure shall apply to a person not
			 earlier than the date that is 90 days after the date on which written notice is
			 provided to the person under paragraph (1).
					(3)Opportunity for
			 hearingThe State or local government shall provide an
			 opportunity to comment in writing to each person to which a measure is to be
			 applied. If the person demonstrates to the State or local government that the
			 person does not engage in investment activities in Iran described in subsection
			 (c), the measure shall not apply to the person.
					(4)Sense of Congress on avoiding erroneous
			 targetingIt is the sense of
			 Congress that a State or local government should not adopt a measure under
			 subsection (b) with respect to a person unless the State or local government
			 has made every effort to avoid erroneously targeting the person and has
			 verified that the person engages in investment activities in Iran described in
			 subsection (c).
					(e)Notice to Department of
			 JusticeNot later than 30
			 days after adopting a measure pursuant to subsection (b), a State or local
			 government shall submit written notice to the Attorney General describing the
			 measure.
				(f)NonpreemptionA measure of a State or local government
			 authorized under subsection (b) is not preempted by any Federal law or
			 regulation.
				(g)DefinitionsIn this section:
					(1)InvestmentThe investment of assets, with
			 respect to a State or local government, includes—
						(A)a commitment or contribution of
			 assets;
						(B)a loan or other extension of credit;
			 and
						(C)the entry into or renewal of a contract for
			 goods or services.
						(2)Assets
						(A)In generalExcept as provided in subparagraph (B), the
			 term assets refers to public monies and includes any pension,
			 retirement, annuity, or endowment fund, or similar instrument, that is
			 controlled by a State or local government.
						(B)ExceptionThe term assets does not
			 include employee benefit plans covered by title I of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1001 et seq.).
						(h)Effective date
					(1)In generalExcept as provided in paragraph (2), this
			 section applies to measures adopted by a State or local government before, on,
			 or after the date of the enactment of this Act.
					(2)Notice requirementsSubsections (d) and (e) apply to measures
			 adopted by a State or local government on or after the date of the enactment of
			 this Act.
					203.Safe harbor for changes of investment
			 policies by asset managers
				(a)In generalSection 13(c)(1) of the Investment Company
			 Act of 1940 (15 U.S.C. 80a–13(c)(1)) is amended to read as follows:
					
						(1)In generalNotwithstanding any other provision of
				Federal or State law, no person may bring any civil, criminal, or
				administrative action against any registered investment company, or any
				employee, officer, director, or investment adviser thereof, based solely upon
				the investment company divesting from, or avoiding investing in, securities
				issued by persons that the investment company determines, using credible
				information available to the public—
							(A)conduct or have
				direct investments in business operations in Sudan described in section 3(d) of
				the Sudan Accountability and Divestment Act of 2007 (50 U.S.C. 1701 note);
				or
							(B)engage in investment activities in Iran
				described in section 202(c) of the Comprehensive Iran Sanctions, Accountability, and
				Divestment Act of
				2008.
							.
				(b)SEC regulationsNot later than 120 days after the date of
			 the enactment of this Act, the Securities and Exchange Commission shall issue
			 any revisions the Commission determines to be necessary to the regulations
			 requiring disclosure by each registered investment company that divests itself
			 of securities in accordance with section 13(c) of the Investment Company Act of
			 1940 to include divestments of securities in accordance with paragraph (1)(B)
			 of such section, as added by subsection (a).
				204.Sense of Congress regarding certain ERISA
			 plan investmentsIt is the
			 sense of Congress that a fiduciary of an employee benefit plan, as defined in
			 section 3(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1002(3)), may divest plan assets from, or avoid investing plan assets in, any
			 person the fiduciary determines engages in investment activities in Iran
			 described in section 202(c) of this title, without breaching the
			 responsibilities, obligations, or duties imposed upon the fiduciary by section
			 404 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1104),
			 if—
				(1)the fiduciary makes such determination
			 using credible information that is available to the public; and
				(2)such divestment or avoidance of investment
			 is conducted in accordance with section 2509.94–1 of title 29, Code of Federal
			 Regulations (as in effect on the day before the date of the enactment of this
			 Act).
				IIIPrevention of
			 transshipment, reexportation, or diversion of sensitive items to Iran
			301.DefinitionsIn this title:
				(1)Appropriate congressional
			 committeesThe term
			 appropriate congressional committees means—
					(A)the Committee on Banking, Housing, and
			 Urban Affairs, the Committee on Foreign Relations, and the Select Committee on
			 Intelligence of the Senate; and
					(B)the Committee on Financial Services, the
			 Committee on Foreign Affairs, and the Permanent Select Committee on
			 Intelligence of the House of Representatives.
					(2)End-userThe
			 term end-user means an end-user as that term is used in the Export
			 Administration Regulations.
				(3)Entity owned or
			 controlled by the Government of IranThe term entity owned
			 or controlled by the Government of Iran includes—
					(A)any corporation,
			 partnership, association, or other entity in which the Government of Iran owns
			 a majority or controlling interest; and
					(B)any entity that is
			 otherwise controlled by the Government of Iran.
					(4)Export
			 Administration RegulationsThe term Export Administration
			 Regulations means subchapter C of chapter VII of title 15, Code of
			 Federal Regulations.
				(5)GovernmentThe
			 term government includes any agency or instrumentality of a
			 government.
				(6)IranThe
			 term Iran includes any agency or instrumentality of Iran.
				(7)State sponsor of
			 terrorismThe term state sponsor of terrorism means
			 any country the government of which the Secretary of State has determined,
			 pursuant to—
					(A)section 6(j)(1)(A)
			 of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)(1)(A)) (or any
			 successor thereto),
					(B)section 40(d) of
			 the Arms Export Control Act (22 U.S.C. 2780(d)), or
					(C)section 620A(a) of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a)),
					is a
			 government that has repeatedly provided support for acts of international
			 terrorism.(8)Transshipment,
			 reexportation, or diversionThe term transshipment,
			 reexportation, or diversion means the exportation, directly or
			 indirectly, by any means, of items that originated in the United States to an
			 end-user whose identity cannot be verified or to an entity owned or controlled
			 by the Government of Iran in violation of the laws or regulations of the United
			 States, including by—
					(A)shipping such
			 items through 1 or more foreign countries; or
					(B)by using false
			 information regarding the country of origin of such items.
					302.Identification
			 of locations of concern with respect to transshipment, reexportation, or
			 diversion of certain items to IranNot later than 180 days after the date of
			 the enactment of this Act, and annually thereafter, the Director of National
			 Intelligence shall submit to the Secretary of Commerce, the Secretary of State,
			 the Secretary of the Treasury, and the appropriate congressional committees a
			 report that identifies all countries that the Director determines are of
			 concern with respect to transshipment, reexportation, or diversion of items
			 subject to the provisions of the Export Administration Regulations to an entity
			 owned or controlled by the Government of Iran.
			303.Destinations of
			 Possible Diversion Concern and Destinations of Diversion Concern
				(a)Destinations of
			 Possible Diversion Concern
					(1)DesignationThe
			 Secretary of Commerce shall designate a country as a Destination of Possible
			 Diversion Concern if the Secretary, in consultation with the Secretary of State
			 and the Secretary of the Treasury, determines that such designation is
			 appropriate to carry out activities to strengthen the export control systems of
			 that country based on criteria that include—
						(A)the volume of items
			 that originated in the United States that are transported through the country
			 to end-users whose identities cannot be verified;
						(B)the inadequacy of
			 the export and reexport controls of the country;
						(C)the unwillingness
			 or demonstrated inability of the government of the country to control diversion
			 activities; and
						(D)the unwillingness
			 or inability of the government of the country to cooperate with the United
			 States in interdiction efforts.
						(2)Strengthening
			 export control systems of Destinations of Possible Diversion
			 ConcernIf the Secretary of Commerce designates a country as a
			 Destination of Possible Diversion Concern under paragraph (1), the United
			 States shall initiate government-to-government activities described in
			 paragraph (3) to strengthen the export control systems of the country.
					(3)Government-to-government
			 activities describedThe government-to-government activities
			 described in this paragraph include—
						(A)cooperation by
			 agencies and departments of the United States with counterpart agencies and
			 departments in a country designated as a Destination of Possible Diversion
			 Concern under paragraph (1) to—
							(i)develop or
			 strengthen export control systems in the country;
							(ii)strengthen
			 cooperation and facilitate enforcement of export control systems in the
			 country; and
							(iii)promote
			 information and data exchanges among agencies of the country and with the
			 United States; and
							(B)efforts by the
			 Office of International Programs of the Department of Commerce to strengthen
			 the export control systems of the country to—
							(i)facilitate
			 legitimate trade in high-technology goods; and
							(ii)prevent
			 terrorists and state sponsors of terrorism, including Iran, from obtaining
			 nuclear, biological, and chemical weapons, defense technologies, components for
			 improvised explosive devices, and other defense items.
							(b)Destinations of
			 Diversion Concern
					(1)DesignationThe
			 Secretary of Commerce shall designate a country as a Destination of Diversion
			 Concern if the Secretary, in consultation with the Secretary of State and the
			 Secretary of the Treasury, determines—
						(A)that the
			 government of the country is directly involved in transshipment, reexportation,
			 or diversion of items that originated in the United States to end-users whose
			 identities cannot be verified or to entities owned or controlled by the
			 Government of Iran; or
						(B)12 months after
			 the Secretary of Commerce designates the country as a Destination of Possible
			 Diversion Concern under subsection (a)(1), that the country has failed—
							(i)to cooperate with
			 the government-to-government activities initiated by the United States under
			 subsection (a)(2); or
							(ii)based on the
			 criteria described in subsection (a)(1), to adequately strengthen the export
			 control systems of the country.
							(2)Licensing
			 controls with respect to Destinations of Diversion Concern
						(A)Report on
			 suspect items
							(i)In
			 generalNot later than 45 days after the date of the enactment of
			 this Act, the Secretary of Commerce, in consultation with the Director of
			 National Intelligence, the Secretary of State, and the Secretary of the
			 Treasury, shall submit to the appropriate congressional committees a report
			 containing a list of items that, if the items were transshipped, reexported, or
			 diverted to Iran, could contribute to—
								(I)Iran obtaining
			 nuclear, biological, or chemical weapons, defense technologies, components for
			 improvised explosive devices, or other defense items; or
								(II)support by Iran
			 for acts of international terrorism.
								(ii)Considerations
			 for listIn developing the list required under clause (i), the
			 Secretary of Commerce shall consider—
								(I)the items subject
			 to licensing requirements under section 742.8 of title 15, Code of Federal
			 Regulations (or any corresponding similar regulation or ruling) and other
			 existing licensing requirements; and
								(II)the items added
			 to the list of items for which a license is required for exportation to North
			 Korea by the final rule of the Bureau of Export Administration of the
			 Department of Commerce issued on June 19, 2000 (65 Fed. Reg. 38148; relating to
			 export restrictions on North Korea).
								(B)Licensing
			 requirementNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of Commerce shall require a license to
			 export an item on the list required under subparagraph (A)(i) to a country
			 designated as a Destination of Diversion Concern.
						(3)WaiverThe
			 President may waive the imposition of the licensing requirement under paragraph
			 (2)(B) with respect to a country designated as a Destination of Diversion
			 Concern if the President—
						(A)determines that
			 such a waiver is in the national interest of the United States; and
						(B)submits to the
			 appropriate congressional committees a report describing the reasons for the
			 determination.
						(c)Termination of
			 designationThe designation of a country as a Destination of
			 Possible Diversion Concern or a Destination of Diversion Concern shall
			 terminate on the date on which the Secretary of Commerce determines, based on
			 the criteria described in subparagraphs (A) through (D) of subsection (a)(1),
			 and certifies to Congress and the President that the country has adequately
			 strengthened the export control systems of the country to prevent
			 transshipment, reexportation, and diversion of items through the country to
			 end-users whose identities cannot be verified or to entities owned or
			 controlled by the Government of Iran.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
				304.Report on
			 expanding diversion concern system to countries other than IranNot later than 180 days after the date of
			 the enactment of this Act, the Director of National Intelligence, in
			 consultation with the Secretary of Commerce, the Secretary of State, and the
			 Secretary of the Treasury, shall submit to the appropriate congressional
			 committees a report that—
				(1)identifies any
			 country that the Director determines may be transshipping, reexporting, or
			 diverting items subject to the provisions of the Export Administration
			 Regulations to another country if such other country—
					(A)is seeking to obtain nuclear, biological,
			 or chemical weapons, defense technologies, components for improvised explosive
			 devices, or other defense items; or
					(B)provides support for acts of international
			 terrorism; and
					(2)assesses the feasability and advisability
			 of expanding the system established under section 303 for designating countries
			 as Destinations of Possible Diversion Concern and Destinations of Diversion
			 Concern to include countries identified under paragraph (1).
				IVEffective date;
			 sunset
			401.Effective date;
			 sunset
				(a)Effective
			 dateExcept as provided in
			 sections 102, 103, 104 and 202, this Act and the amendments made by this Act
			 take effect on the date of the enactment of this Act.
				(b)SunsetThe provisions of this Act shall terminate
			 on the date that is 30 days after the date on which the President certifies to
			 Congress that—
					(1)the Government of
			 Iran has ceased providing support for acts of international terrorism and no
			 longer satisfies the requirements for designation as a state sponsor of
			 terrorism under—
						(A)section 6(j)(1)(A)
			 of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)(1)(A)) (or any
			 successor thereto);
						(B)section 40(d) of
			 the Arms Export Control Act (22 U.S.C. 2780(d)); or
						(C)section 620A(a) of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a)); and
						(2)Iran has ceased
			 the pursuit, acquisition, and development of nuclear, biological, and chemical
			 weapons and ballistic missiles and ballistic missile launch technology.
					
	
		
			Passed the House of
			 Representatives September 26, 2008.
			Lorraine C. Miller,
			Clerk.
		
	
